Citation Nr: 0925690	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  03-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a 
severed facial nerve, claimed as a dental condition.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1973 to April 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Manchester, New Hampshire regional office (RO) of the 
Department of Veterans Affairs (VA) that denied the Veteran's 
request to reopen his previously denied claim for service 
connection for a severed facial nerve.  In addition, the 
January 2003 rating decision denied entitlement to a TDIU.

The Board remanded this matter for additional development in 
September 2006 and July 2007.  

In October 2007, the Veteran, sitting at the RO, appeared for 
a hearing conducted via videoconference with the undersigned, 
sitting at the Board's main office in Washington, D.C.  A 
copy of the transcript is associated with the claims files.

A March 2008 Board decision reopened the previously denied 
claim for service connection for a severed facial nerve, and 
remanded the reopened claim to the RO matter for additional 
development and adjudication on the merits.

In April 2009, subsequent to issuance of a supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  The Veteran's 
representative waived initial RO consideration of this 
evidence in a June 2009 written statement.  See 38 C.F.R. § 
20.1304 (2008).

The Veteran raised informal claims for service connection for 
"exposure to nuclear material," diabetes mellitus, and 
"numbness secondary to both hands, fingers and thighs" in 
his April 2009 statement.  In addition, this April 2009 
statement contained an informal claim for an increased rating 
for the Veteran's service-connected low back disability.  
These matters are referred to the RO for approprate 
development and adjudication.

Furthermore, in his April 2009 statement, the Veteran 
inquired as to the outcome of his claims for service 
connection for Agent Orange, posttraumatic stress disorder 
(PTSD), "exposure to nuclear material," diabetes, and 
"numbness secondary to both hands, fingers and thighs".  
The Board notes that a March 1993 unappealed Board decision 
denied his claim for service connection for PTSD and an 
unappealed October 2002 rating decision denied his claim for 
service connection for a skin condition as the result of 
exposure to herbicides.  If the Veteran seeks to reopen a 
previously denied claim, or file a new claim, either he or 
his representative should file a specific claim for the 
benefit sought with the RO.  


FINDINGS OF FACT

1.	All notification and development required to properly 
adjudicate this claim has been completed.

2.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed facial nerve paralysis or severed facial nerve 
claimed as a dental condition is related to the 
Veteran's active military service.

3.	Service connection is in effect for a low back strain, 
currently rated as 40 percent disabling; this is the 
Veteran's only service-connected disability.

4.	The preponderance of the evidence is against finding 
that the Veteran's service-connected disability alone is 
so severe as to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1.  Facial nerve paralysis or a severed facial nerve claimed 
as a dental condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5013, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  The schedular criteria for a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in March 2005, September 2006, and April 
2008 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in 
September 2006.

Regarding the Veteran's claim for a TDIU, the Board is aware 
of the recent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that spoke to proper notice regarding 
cases of entitlement to an increased rating.  Nevertheless, 
VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim and, as warranted by law, affording a VA dental 
examination.  He was provided the opportunity to present 
pertinent evidence and submitted written statements in 
support of his claims. 

The Veteran, however, was not afforded a VA examination 
specific to his TDIU claim.  As discussed below, the TDIU 
criteria have not been met and such an examination would not 
substantiate his claim.  A TDIU examination is therefore not 
required.  There is no evidence that additional records have 
yet to be requested, or that additional examinations are in 
order.  

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.  Service Connection

1.  Factual Background

The Veteran's October 1973 service entrance examination is 
negative for any relevant abnormalities and he denied 
experiencing any severe tooth or gum trouble in his October 
1973 Report of Medical History (RMH) form.  It is not clear 
that a specific dental examination was conducted, and his 
dental condition was described as "acceptable."  Service 
treatment records are negative for any treatment, symptoms or 
diagnosis of a dental trauma or other dental condition.  The 
Veteran's April 1976 discharge examination indicates that the 
Veteran was missing teeth numbered 1, 16, 17 and 32.

Post service, a December 1989 VA dental treatment note 
reflects the Veteran's complaints of a 3-day history of pain 
and swelling in the left retromolar pad area.  He also 
reported a history of temporomandibular joint (TMJ) 
discomfort.  Physical examination revealed an erythematous 
ulcer and that the "upper molar [was] impinging in this 
area."  The examiner noted that he believed the area was 
inflamed due to trauma with a possibility of an aphthous 
ulcer.  An accompanying X-ray revealed an impacted third 
molar, but the examiner opined that he "doubt[ed] that these 
are affecting the situation."  The Veteran was prescribed an 
antibiotic and a soft diet, and was instructed to return if 
the condition did not heal.

A January 2006 letter from the Veteran's primary physician is 
to the effect that the Veteran was recently diagnosed with 
Bell's palsy and still had problems with "facial/neck pain" 
that may have preceded the Bell's palsy.

A December 2006 private dental treatment note indicates that 
teeth numbered 17, 19, 30 and 32 were missing and teeth 
numbered 1 and 16 were impacted.  The dentist noted that 
"root tips remain from extraction #30, traumatic in 
military; [the Veteran] has permanent paresthesia" to the 
left side as a result.

An August 2007 private dental treatment note reflects the 
Veteran's contention that his periodontal disease was related 
to his treatment in the military.  The note indicates that 
"Dr. Fleury says that that connection cannot be made".

During his October 2007 hearing, the Veteran testified that 
his "right side" (see hearing transcript at page 26) wisdom 
tooth was removed at Camp Lejeune following an "attack" of 
severe pain in approximately 1975.  He reported that he 
experienced facial nerve damage immediately after surgery but 
was reassured by the dental staff that his condition would 
improve.  The Veteran said that his private dentist had 
informed him that his in-service dental extraction had been 
improperly "stitched back together," that caused his nerve 
damage and discomfort.  This discomfort and numbness was 
present since service, caused inflammation, and affected the 
Veteran's "general bite."

Complaints of an abscessed right bottom impacted molar were 
noted in a November 2007 VA telephone triage note.  The 
Veteran reported swelling, jaw pain and an inability to chew 
on that side.  The record indicates that the Veteran was 
unable to appear for treatment as he did not have 
transportation.

A September 2008 VA dentistry note reveals "mutilated 
dentition with several missing teeth."  The Veteran reported 
removing tooth number 8 three weeks previously.  Tooth number 
9 showed severe bone loss on an X-ray and was Class II 
mobile.  The X-ray also revealed moderate to severe bone loss 
throughout the Veteran's mouth.  The treating dentist 
recommended that tooth number 9 be removed.

In November 2008, the Veteran underwent a VA dental and oral 
examination.  The examining dentist noted that he had 
reviewed the Veteran's medical records prior to the 
examination and that there were "very few original dental 
records from the [V]eteran's active duty time."  The Veteran 
reported that his wisdom teeth were removed in 1975 at Camp 
Lejeune and that he had also received a blow to his left face 
when a rock was thrown at him while at Camp Lejeune.  He also 
reported that he suffered from right-sided paresthesias as a 
result of the wisdom tooth extraction, and that he must chew 
on the left side of his mouth because he bit the inside of 
his left cheek. The examiner noted that the Veteran was a 
poor historian as his "accounts of events ramble[d]."  

Objective findings on oral and X-ray examination revealed no 
loss of either hard or soft tissue.  There were scars 
consistent with right and left mandibular retromolar areas 
consistent with surgical removal of the lower wisdom teeth.  
No deformity was present.  An approximately one centimeter 
area of decreased response on the right buccal mucosa, high 
on the posterior cheek, adjacent to the first, second, and 
third molar area was found on probing with a sharp 
instrument.  Examination of mandible movements revealed an 
"essentially normal opening with slightly decreased lateral 
and protrusive movements."  

In the November 2008 VA examiner's opinion, the "area of 
paresthesias found today is not served by any nerve in the 
vicinity of the incision made to remove the wisdom teeth" or 
"in the vicinity of the extracted tooth number 30".  The VA 
examiner said that there is "no causative relation between 
either extraction and the area of paresthesias."  As to the 
Veteran's claim that he bites his cheek due to the scar in 
the retromolar area, the examiner said that "these areas 
[are] too remote from each other."  In the VA examiner's 
opinion, the Veteran's complaints of paresthesias and cheek 
biting were not at least as likely as not to be related to 
the treatment received during active duty.  The examiner 
noted that he was unable to find the referenced December 2006 
private dental treatment note in the claims file, but the 
area of paresthesias was not served by any nerve in the 
vicinity of extraction of tooth #30.

2. Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Even if there is no 
record of an organic disease of the nervous system in 
service, its incurrence in service will be presumed if the 
disease was manifest to a compensable degree within one year 
of separation from active duty.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran claims that he had his wisdom teeth removed while 
on active duty at Camp Lejeune and that he experienced pain 
and numbness on the right side of his face and jaw since this 
time.

The evidence reflects that the Veterans suffers from a 
current disability as he has been diagnosed with 
paresthesias, among other conditions.  

However, no competent medical evidence has been presented 
indicating that the Veteran's paresthesias are the result of 
an in-service incurrence or the aggravation of a disease or 
injury.  His service treatment records are negative for any 
complaints, treatments or diagnoses of paresthesias, or other 
dental condition, while in service.  Paresthesias was not 
diagnosed as compensably disabling within one year of 
discharge from active duty.  The November 2008 VA dental 
examiner, the only competent medical opinion of record, 
declined to find a nexus between the reported in-service 
wisdom teeth removal and the Veteran's current facial 
paresthesias.  Specially, the VA examiner noted that the 
Veteran's current paresthesias was not "served" by any 
nerve in the vicinity of the incision made to remove his 
wisdom teeth or the extracted tooth numbered 30.

The December 2006 private dental treatment note suggests that 
the Veteran suffered from left-sided paresthesia as a result 
of a traumatic tooth extraction while in the military.  
However, this opinion referred to the extraction of tooth 
numbered 30 and the Veteran's April 1976 discharge 
examination reveals the presence of this tooth at the time of 
discharge.  The December 2006 dental record found left sided 
paresthesia, while the Veteran complained of right sided 
paralysis during his October 2007 hearing and November 2008 
VA dental examination. 

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  An opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

It is not clear that the December 2006 examiner reviewed the 
Veteran's claims file and previous medical history, including 
his diagnosis of Bell's palsy, prior to rendering this 
opinion.  Accordingly, this December 2006 opinion is afforded 
less weight than that of the November 2008 VA examiner who 
reviewed the Veteran's medical records and performed a 
clinical examination

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Although the Veteran has reported a continuity of 
symptomology, the first clinical evidence of any dental 
complaints occurred in December 1989, over 13 years after his 
discharge from active duty.  He reported a history of TMJ 
discomfort but did not report facial paralysis or pain.  The 
first clinical evidence of facial paralysis or pain 
complaints occurred in January 2006, 20 years after discharge 
from service, and was attributed by the primary care 
physician to the Veteran's recent diagnosis of Bell's palsy.  

The November 2008 VA examiner reviewed the Veteran's medical 
records and conducted a full examination and concluded that 
it was not as likely as not that the Veteran's complaints of 
paresthesias and cheek biting were related to treatment 
during active duty and that there was no causative relation 
between either extraction and the area of paresthesias.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statement.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has medical training to provide competent medical evidence as 
to the etiology of the claimed severed facial nerve or facial 
paralysis, claimed as a dental condition.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed severed facial nerve or facial paralysis, 
claimed as a dental condition.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a severed facial nerve 
or facial paralysis, claimed as a dental condition.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. TDIU

During a November 2002 VA examination, the Veteran maintained 
that he was totally disabled and unable to work due to his 
service-connected disability.

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  If the schedular rating is less than 100 percent, the 
issue of unemployability must be determined without regard to 
the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 
4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).

In this case, service connection has been established for a 
low back strain, evaluated as 40 percent disabling.  This is 
the Veteran's only service-connected disability. Therefore, 
the Veteran does not meet the percentage prerequisites for 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
under 38 C.F.R. § 4.16(a).

As the Veteran does not meet the threshold percentage 
criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
set out in 38 C.F.R. § 4.16(a), a total rating may be 
assigned only if the record establishes an exceptional case 
in which his service-connected disability nonetheless render 
him unemployable.  The Board concludes that this disability 
in its totality does not reflect an exceptional case so as to 
have rendered him unemployable.

Although the Veteran now states that he is unable to work 
because of his low back strain, the probative medical 
evidence does not show total unemployability due to the 
service-connected disability alone.

In his application for Social Security Administration (SSA) 
disability benefits (that were awarded in 1994), the Veteran 
indicated that he worked in a variety of manual occupations.  
This previous employment includes work as a carpenter, truck 
mechanic, meat cutter, in a candy factory, and work 
delivering pharmacy supplies.  He also reported doing "piece 
work."  His last reported employment was in approximately 
1989.

The Veteran reported that he had graduated high school during 
a February 1994 private medical examination performed in 
conjunction with his claim for SSA disability benefits.

SSA disability benefits were granted in September 1994 on the 
basis of the Veteran's paranoid schizophrenia and 
musculoskeletal system disorder.  He was held to be totally 
disabled and unable to work since 1983.

A March 2007 letter from the Veteran's VA primary care 
physician indicates that he suffered from multiple medical 
issues, including chronic pain.  She reported that he was 
seen by several VA rheumatologists who found that the 
underlying cause of his pain to be fibromyalgia.  She 
indicated that it was "likely" that the Veteran also 
suffered from "untreated PTSD and chronic depression" which 
exacerbated his perception of pain.  The physician opined 
that "[b]ased upon his description of the pain, its severity 
and persistence, I do not believe [the Veteran] can 
participate in gainful employment."

During his October 2007 hearing, the Veteran testified that 
he stopped working prior to 1994 as he was unable to 
physically perform the work "he was trying to excel in."  
He reported that he had gone to school for electronics three 
nights a week while driving a delivery truck, eventually 
receiving a certificate.  He stated that much of his 
subsequent work in electronics required him to sit at his 
desk and that he later was disciplined for leaving his desk 
too frequently.  He also reported working in carpentry and 
that his back pain would increase as a result of this work.

As noted above, the Veteran is currently service-connected 
for a low back strain only, currently rated as 40 percent 
disabling.  The schedular criteria for a total rating are not 
met as the Veteran does not have a single disability ratable 
at 60 percent or more or a combined disability evaluation in 
excess of 70 percent.  38 C.F.R. § 4.16(a).

Entitlement to a TDIU on an extraschedular basis is also not 
warranted.  The March 2007 letter from the VA physician, the 
only competent medical opinion of record, attributed the 
Veteran's inability to participate in gainful employment to 
fibromyalgia and untreated PTSD and depression, conditions 
for which service connection is not currently in effect.  
Referral for extraschedular consideration requires that a 
veteran be unable to work due to a service-connected 
disability.  38 C.F.R. § 4.16(b).  As the preponderance of 
the evidence is against the claim, it must be denied. 38 
U.S.C.A. § 5107(b).

Finally, as noted above, the Board recognizes that the 
Veteran was awarded SSA disability benefits, apparently based 
in part upon a musculoskeletal system disorder in September 
1994.  However, the Board observes that SSA employs different 
criteria than VA in determining total disability and, thus, 
the Board is not required to reach the same conclusion 
(regarding the grant of a TDIU), as the statutes and 
regulations governing the VA adjudications are substantially 
different from those governing SSA adjudications.  See Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).


ORDER

Service connection for a severed facial nerve claimed as a 
dental condition is denied.

Entitlement to a TDIU is denied.


______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Depart ment of Veterans Affairs


